Citation Nr: 1702921	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for a right total knee replacement (TKR), to include a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney 


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 30 percent rating for right knee degenerative joint disease, status post right total knee replacement (rated 30 percent from May 1, 2010, following the 13 month period of convalescence after prosthetic replacement of the right knee joint).  In a September 2011 letter (Notice of Disagreement), the Veteran clarified that he disagreed with the 30 percent rating and argued that the TKR should be rated 100 percent because there were no jobs he could do at his age (he indicated that he had been unemployed since March 22, 2011).  The matter of entitlement to a TDIU rating was addressed in the January 2012 statement of the case (SOC) as part of the Veteran's right knee increased rating claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.  

The Veteran's most recent VA examination of his right knee was in February 2013.  With consideration of recent case law, the Board finds that the February 2013 examination report is inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  [Notably, review of the record shows that service connection for a left knee disorder (left TKR) was denied by an October 2016 rating decision.]  The February 2013 VA examination report does not present all of the necessary findings.  In addition, review of the record suggests that the Veteran's right knee disability has worsened since the February 2013 examination and is now productive of laxity and flare-ups (he has "good days" and "bad days" more than three times a month.)  See May 2015 Knee Impairment Questionnaire.  Accordingly, remand for an additional VA examination is necessary.

As noted above, in a September 2011 letter, the Veteran argued that his TKR should be rated 100 percent because there were no jobs he could do at his age.  He also indicated that he had been unemployed since March 22, 2011.  In his September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran claimed that his service-connected TKR prevents him from securing and following any substantially gainful occupation.  The February 2013 VA examiner found that the Veteran's service-connected right knee had "progressed to the point that he will require sedentary employment to avoid further aggravation."  

The Veteran's combined disability rating, 30 percent for right TKR and residual surgical scar, does not meet the scheduler criteria for a TDIU rating. 

Clarification is necessary as to the functional impact of the Veteran's disabilities on his employability.  The RO should also refer the case for consideration of a TDIU by the Director of Compensation Service.

In the September 2011 letter, the Veteran indicated that he had gone back to school through the Chapter 31 vocational rehabilitation program.  Further, in August 2016, the Veteran's attorney submitted a copy of a December 2015 letter from the Social Security Administration (SSA) notifying the Veteran of his monthly Social Security disability benefits.  On remand, the Veteran's vocational rehabilitation file and SSA records should be obtained.  Complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his service-connected right TKR and related surgical scar and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should be obtained.

2.  Associate the Veteran's VA vocational rehabilitation file with the record on appeal.

3.  Obtain all available records for the Veteran from the Social Security Administration pertaining to his application for disability benefits.

4.  Thereafter, arrange for the Veteran to be afforded an examination to determine the nature and severity of his service-connected right TKR.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a.  Please conduct right knee range of motion testing, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b.  The examiner should consider the Veteran's reports of flare-ups of right knee impairment and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should describe the Veteran's functional impairment from his service-connected right TKR and related surgical scar and furnish an assessment (without consideration of the Veteran's age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in from a medical standpoint, if any.

In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups and right knee weakness and giving way), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, please refer the claim to the Director, Compensation Service, to determine whether an extra-schedular rating as well as whether an extraschedular TDIU rating is warranted.  

6.  Thereafter, review the record and readjudicate the claim.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

